                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Aaron A. Primes
       Plaintiff,

                                                                     I:19cvl48(AJT/IDD)

Officer Richard A. Lassiter, et al.,
       Defendants.


                             MEMORANDUM OPINION & ORDER


        Aaron Primes, a Virginia inmate proceeding pro       has brought a civil rights action

under 42 U.S.C. § 1983, claiming that Richard Lassiter, an officer at Hampton Roads Regional

Jail, unconstitutionally applied excessive force.' [Dkt. No. 1]. Specifically, Primes alleges that

Officer Lassiter deliberately shut a cell door on his head and afterwards, laughed and refused to

send him for a medical evaluation. [Id]. Lassiter has moved for summary judgment and provided

Primes with the notice required by Local Rule 7(K) and Roseboro v. Garrison. 528 F.2d 309(4th

Cir. 1975). [Dkt. No. 13]. Primes has submitted no opposing materials. For the reasons that

follow, the Court will grant Lassiter's motion.

        The Court will grant a motion for summary judgment "if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). "[T]he relevant inquiry is 'whether the evidence presents a sufficient


'In the complaint Primes does not assert whether he is a convicted prisoner proceeding under the
Eighth Amendment or a pretrial detainee asserting rights under the Fourteenth Amendment.
Officer Lassiter's summary judgment motion analyzes Primes's claim under the Eighth
Amendment. Records from the Criminal Division of the Hampton Circuit Court of Virginia show
that on April 27, 2018—two months before the incident at issue in this lawsuit—the court
revoked his probation and sentenced him to time in the Virginia penitentiary.
See Commonwealth v. Primes. No. CR08D00145-00. Accordingly, Primes's claims are properly
understood as arising under the Eighth Amendment. See Kingslev v. Hendrickson, 135 S. Ct.
2466, 2473-75 (2015).
